
	

116 HR 2932 : Homeland Security for Children Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 2932
		IN THE SENATE OF THE UNITED STATES
		February 11, 2020 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to ensure that the needs of children are considered in
			 homeland security planning, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homeland Security for Children Act. 2.Responsibilities of the Under Secretary for Strategy, Policy, and PlansParagraph (6) of section 709(c) of the Homeland Security Act of 2002 (6 U.S.C. 349(c)) is amended by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback.
 3.Technical expert authorizedParagraph (2) of section 503(b) of the Homeland Security Act (6 U.S.C. 313(b)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
				
 (I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other manmade disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such integration, as necessary..
 4.ReportNot later than 1 year after the date of the enactment of this Act and annually thereafter for 5 years, the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report describing the efforts the Department has undertaken to review and incorporate feedback from organizations representing the needs of children into Department policy in accordance with paragraph (6) of section 709(c) of the Homeland Security Act of 2002 (as amended by section 2 of this Act), including information on the following:
 (1)The designation of any individual responsible for carrying out such paragraph (6). (2)Any review, formal or informal, of Department policies, programs, or activities to assess the suitability of such policies, programs, or activities for children and where feedback from organizations representing the needs of children should be reviewed and incorporated.
 (3)Any review, change, modification, or promulgation of Department policies, programs, or activities to ensure that such policies, programs, or activities are appropriate for children.
 (4)Coordination with organizations or experts outside the Department pursuant to such paragraph (6) conducted to inform any such review, change, modification, or promulgation of such policies, programs, or activities.
			
	Passed the House of Representatives February 10, 2020.Cheryl L. Johnson,ClerkRobert F. Reeves,Deputy Clerk